Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-18-2009

Scott v. Mahlmeister
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4197




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Scott v. Mahlmeister" (2009). 2009 Decisions. Paper 1730.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1730


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-4197
                                      ___________

                                    STEVEN SCOTT,
                                                       Appellant
                                            v.

           DEBORAH MAHLMEISTER; SGT. EPERJESI: OFFICER EFAW
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (D.C. Civil Action No. 06-00034E)
                     District Judge: Honorable Sean J. McLaughlin
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 13, 2009
        Before: SCIRICA, Chief Judge, CHAGARES and WEIS, Circuit Judges
                          (Opinion filed: March 18, 2009)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM.

             Pro se appellant Steven Scott challenges the District Court’s denial of his

request to introduce additional testimony in response to questions from the jury regarding

damages in his 42 U.S.C. § 1983 action.
              Scott, who is incarcerated at a Pennsylvania state prison, filed a civil rights

complaint in the Western District of Pennsylvania against three prison employees. As is

relevant here, he claimed that defendant Debra Mahlmeister violated his Eighth

Amendment rights because she failed to act after he warned her that another inmate,

Ronald Paige, had threatened him. Paige attacked Scott with a razor soon after Scott

informed Mahlmeister that Paige had threatened him.

              The case went to trial in October 2007, and Scott represented himself at all

times. Although the record is not entirely clear, it appears that Scott received a

misconduct charge after Paige attacked him and that he was placed in a restricted housing

unit for thirty days. He had resided in the “K block” and worked in the kitchen prior to

the attack. At some point, the prison superintendent reduced the level of his disciplinary

write-up, and Scott subsequently asked Mahlmeister to allow him to return to K block so

that he could return to his kitchen job. The testimony was unclear as to whether he ever

returned to K block or to the kitchen job.

              During deliberations, the jury sent the following questions to the judge:

“What was the hourly rate Mr. Scott was paid when working in the kitchen? How long

was Mr. Scott out of the kitchen position because of the altercation?” The District Judge

proposed that he tell the jury that “they’re just going to have to determine, as best they

can, from their recollection what the evidence on those points were.” The defense did not

object to the proposed response, but Scott asked if he could “tell” the jury that he “never



                                              2
got the kitchen job back.” The District Judge informed Scott that the case could not be

reopened and stated that “[t]he evidence is what the evidence was.” Scott dropped his

objection, and the jurors were told that they must rely on their own recollection of the

evidence.

              The jury returned with a verdict finding that Mahlmeister violated Scott’s

civil rights because she knew that there was a substantial risk that Paige would attack

Scott but deliberately disregarded it. Furthermore, the jury found that Scott would not

have been harmed or would have suffered less harm if Mahlmeister had not been

deliberately indifferent. The jury did not, however, award any damages to Scott.

              Scott timely appealed, asserting that the District Court erred by not allowing

him to testify in response to the jury’s questions.

                                              II.

              The District Court’s decision to reopen or to supplement the record once

jury deliberations have begun is reviewed for abuse of discretion. Gibson v. Mayor &

City Council of Wilmington, 355 F.3d 215, 229 (3d Cir. 2004). “Great flexibility is

accorded the District Court in its determination . . . though it must avoid perpetrating any

type of injustice.” Id.

              The District Judge did not abuse his discretion by declining to allow

supplemental testimony or argument in response to the jury’s factual questions. The

questions from the jury in this matter dealt squarely with damages, indicating that the jury



                                              3
had already determined that at least one of the defendants had violated Scott’s

constitutional rights. Scott contends that answering the jury’s questions would have

required him to only state his hourly wage and the fact that he never returned to his

kitchen job. However, the defense would likely have disputed, among other things,

whether the (apparently permanent) loss of the kitchen job resulted from the violation of

Scott’s rights.1 Allowing this type of process would have burdened the defendants by

requiring them to recall their witnesses; it also would have unnecessarily delayed the

resolution of the case, and could have distorted the importance of the evidence as a

whole. See Gibson, 355 F.3d at 229; cf. Eason v. United States, 281 F.2d 818, 822 (3d

Cir. 1960) (stating, in a criminal case, that “reopening for the purpose of introducing

overlooked evidence must be done with extreme reluctance because of the undue

emphasis given to the introduced evidence with the consequent distortion of the evidence

as a whole”). The District Court therefore did not perpetrate any type of injustice by

refusing to allow Scott to introduce new evidence in response to the jury’s questions. See

Gibson, 355 F.3d at 229.




              1
                              Furthermore, Scott provided scant information regarding
damages during the trial. We do not agree with the appellees’ assertion that the failure to
introduce such evidence was a “strategic design by Scott to invite the jury’s arrant
speculation . . . in the hope of getting a windfall.” It was, however, Scott’s burden to
prove every element of his case, including damages, Rochez Bros., Inc. v. Rhoades, 527
F.2d 891, 894 (3d Cir. 1975)), and if he did not provide the jury with enough evidence to
satisfy this burden during the trial, he should not have been allowed to remedy this
oversight after deliberations had begun.

                                             4
              Scott also appears to argue that the jury was required to award damages in

light of its liability determination. Compensatory damages, however, are only

recoverable under 42 U.S.C. § 1983 to compensate “for actual injury suffered as a result

of the violation of a constitutional right” because the “abstract value of a constitutional

right . . . may not form the basis for 1983 damages.” Allah v. Al-Hafeez, 226 F.3d 247,

250 (3d Cir. 2000) (internal citations omitted). Thus, a liability determination does not

mandate a damages award. Moreover, although nominal damages may be awarded in the

absence of proof of actual injury to recognize a violation of a constitutional right, this

“entitlement is not automatic,” as the plaintiff must make a “timely request” for such

damages. Alexander v. Riga, 208 F.3d 419, 429 (3d Cir. 2000). The proposed jury

instructions submitted by Scott and the defendants included an instruction regarding

nominal damages. The final jury instructions did not, however, include such an

instruction. In response to the District Court’s query, neither party objected to the

instructions as given, and Scott thus waived any claim to nominal damages. Alexander,

208 F.3d at 426.

              For the foregoing reasons, we will affirm the judgment in this matter.




                                              5